In a negligence action to recover damages for personal injuries, defendant Sheppard Baking Company appeals, on the sole ground of excessiveness, from a judgment of the Supreme Court, Queens County, entered July 22, 1965 upnn a jury verdict, in plaintiff’s favor against it, of $22,000 which was reduced to $15,000 by stipulation of plaintiff and her attorney, pursuant to a decision by the trial court. Judgment, insofar as appealed from, reversed on the law and the facts and a new trial granted as against appellant, and action severed as to it, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall serve and file a written stipulation consenting to further reduce the amount of the verdict to $10,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and' amended, is affirmed, without costs. In our opinion, the amount of the jury’s award to plaintiff, even as reduced by the executed stipulation, was excessive to the extent indicated.
Ughetta, Acting P. J., 'Christ and Hopkins, JJ., eoneur; Rabin and Benjamin, JJ., dissent and vote to affirm the judgment insofar as appealed from.